Exhibit 10.38

TRINSEO S.A.

2014 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT AMENDMENT
JANUARY 2017

On November 30, 2016, Trinseo’s Board of Directors approved an amendment to all
outstanding restricted stock unit (“RSU”) awards issued to employees under the
Trinseo 2014 Omnibus Incentive Plan during 2015 and 2016. This amendment revises
Section 5 of your RSU award agreements and entitles you to an amount equal to
any cash dividend or repayment of equity paid by the Company for each RSU held
by you (“Dividend Equivalents”). The Dividend Equivalents earned on the RSU
awards only include dividends or repayments of equity paid after the Board’s
approval of this amendment and you have no right to receive the Dividend
Equivalents unless and until the associated RSU awards vest. The Dividend
Equivalents will be payable in cash and will not accrue interest.

Effective with the next quarterly cash distribution to shareholders on January
25, 2017, you will receive a Dividend Equivalent on any unvested RSUs. The
Dividend Equivalent will be recorded and tracked in the Bank of America Merrill
Lynch system along with your outstanding RSU award. If and when you meet the
applicable vesting requirement for each award, you will receive a cash payout
through payroll equal to the amount that has been declared and paid since
November 30, 2016 less applicable withholding taxes.

Although the award agreements issued in 2015 and 2016 were administered
differently (paper form in 2015 and electronically in 2016) this amendment
serves as official notification of changes to both grants. Since this change is
deemed a change to the existing award agreements, please sign and date below to
acknowledge and accept this change.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

 

 

 

TRINSEO S.A.

 

 

 

 

 

By:

 

 

Name:

Christopher D. Pappas

 

Title:

President and Chief Executive Officer

 

 

Acknowledged and Agreed By:

    

 

 

 

 

 

 

 

Employee Name

 

Employee Signature

 

Date:

 

 

 





 

--------------------------------------------------------------------------------

 

TRINSEO S.A.

2014 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT AMENDMENT
JANUARY 2017

 

As you are aware, on November 30, 2016, Trinseo’s Board of Directors approved an
amendment to all outstanding restricted stock unit (“RSU”) awards issued under
the Trinseo 2014 Omnibus Incentive Plan during 2015 and 2016. This amendment
revises Section 5 of your 2016 RSU award agreement and entitles you to an amount
equal to any cash dividend or repayment of equity paid by the Company for each
RSU held by you (“Dividend Equivalents”). The Dividend Equivalents earned on the
RSU awards only include dividends or repayments of equity paid after the Board’s
approval of this amendment and you have no right to receive the Dividend
Equivalents unless and until the associated RSU awards vest. The Dividend
Equivalents will be payable in cash and will not accrue interest.

Effective with the next quarterly cash distribution to shareholders on January
25, 2017, you will receive a Dividend Equivalent on any unvested RSUs. The
Dividend Equivalent will be recorded and tracked in the Bank of America Merrill
Lynch system along with your outstanding RSU award. If and when you meet the
applicable vesting requirement for each award, you will receive a cash payout
equal to the amount that has been declared and paid since November 30, 2016.

Since this change is deemed a change to the existing award agreement, please
sign and date below to acknowledge and accept this change.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

 

 

 

TRINSEO S.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged and Agreed By:

    

 

 

 

 

 

 

 

Name

 

Signature

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------